Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
2.	Applicant's arguments filed June 1, 2021 have been fully considered but they are not persuasive.
	Applicant argues (paragraphs 1-4) the merits of the claimed limitations to “the round hole being 1m” and “the axis of the hole is vertical to a tunnel face wall and tilts downward by 10 degrees” and specifically that the obviousness rejection using design choice.  More specifically, applicant argues that the specific limitations to “the round hole being 1m” and “the axis of the hole is vertical to a tunnel face wall and tilts downward by 10 degrees” solve “the problems of the low efficiency in data collection, unevenness in stamping power and two-dimensional data only in the prior art”.  However, an axis of a hole that is vertical to a tunnel face wall exactly reads upon Klaveness’ hole (W) and the 1m size and 10 degrees downward tilt are matters of design choice that one of ordinary skill in the art (a geophysicists with multiple years of experience) would find obvious.  Applicant has provided no data or proof of the nexus between said limitations and the supposed solved problems of “low efficiency in data collection, unevenness in stamping power and two-dimensional data only in the prior art”.  

Per applicant’s arguments (8-9 and 12) that Klaveness does not show an axis of a hole is vertical to a tunnel face wall, it is pointed out that in Klaveness the hole and the tunnel have the same axis and therefore, the axis of the hole is vertical to the tunnel face wall since the wall and the tunnel are vertical.  The 10 degree tilting is obvious since no hole is perfectly vertical when drilled due to obstructions of rocks, etc that are in the hole.
Per argument (11), the specific argument about the location and approximate shape of nearby oil and gas storage area is not commensurate in scope with the claim.
Per argument (13), seismic reflection data collecting adopting concentric circle equal offset methods is exactly what Klaveness discloses irrespective of the ambiguous “tunnel geological prediction field”.
	Therefore, the rejections are reapplied below.

Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1, 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Klaveness (‘619).

selecting a point as a hypocenter (20), 5 setting (see Fig. 3) three concentric survey circles with a center at the hypocenter, which are a first concentric survey circle (A), a second concentric survey circle (B) and a third concentric survey circle (C), respectively, where radiuses of the three concentric survey circles are in proportion 1:2:3, the third concentric survey circle covers a 10 largest area on the tunnel face of the three concentric survey circles, drawing eight sprays (V,Y,U,X,V’, Y’, U’, X’) from the center of the concentric survey circles within the tunnel face, where an included angle between every two neighboring sprays is 450; the eight sprays and the three concentric survey circles have 24 crossover points, placing 24 15 receivers (30) on the crossover points respectively, where the receivers (30) are fully coupling with the tunnel face (wellbore),
connecting the receivers (30) to a 24-channel engineering seismograph (see Fig. 5) by seismic exploration cables respectively, and 
while collecting data, taking electrical discharges or stampings as a 20 seismic source (25) at the hypocenter to stimulate seismic waves, where the 24 receivers (30) receive seismic reflection waves from a place ahead of the tunnel face and transmit signals to the 24-channel engineering seismograph.
The apparent differences between Klaveness and claim 1 is (a) the claim specifies that the minimum times of 25 stimulation of the source is three with an interval of at least 5 seconds, (As noted on col. 5, lines 18+ and col. 6, lines 21+, Klaveness suggests that almost one minute is required to generate and observe six pulses, which 
Per the first difference (a), the claimed interval of at least 5 seconds compared to the interval of at least 10 seconds in Klaveness would appear to be a matter of design choice and would be obvious to one of ordinary skill in the art.  Specifically, the seismic pulse velocity is known to be a function of the medium through which the pulses are propagating such that the timing intervals between pulses would be a matter of design choice based upon the type of geological medium being prospected.  
Per the second difference (b), Klaveness suggests (see col. 3, lines 63-65) that the radii of 300m, 600m and 1200m (proportion 1:2:4) is purely exemplary and in fact depends upon the subsurface geology and surface or spurious noise at the sensor location.  Therefore, to one of ordinary skill in this art the claimed proportion (1:2:3) is also a matter of design choice and obvious to one of ordinary skill in this art.  Claim 1 is so rejected.
Per the third difference (c), Klaveness discloses a round hole (well bore) at the center of the concentric survey circles (Fig. 2).  The hole limitations to “a depth of 1m” and “the axis of the hole is vertical to a tunnel face wall and tilts downward by 10 degrees” are matters of design choice and obvious to one of ordinary skill in the art since the Klaveness wellbore reads upon an initially bored tunnel and the 10 degree tilt 
Dependent claims 3 and 4 are claiming natural frequency and sensitivity of the receivers, phase and amplitude differences between traces and radius of the first concentric survey circle.  However, these are again matters of design choice dependent upon the prevailing subsurface conditions, types of sensors, types of noise or interference present, etc.  Therefore, the claimed specifics would be matters of design choice that one of ordinary skill in the art would find obvious over Klaveness.   Claims 3 and 4 are so rejected.

Conclusion
5.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ISAM ALSOMIRI can be reached on (571)272-6970.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/IAN J LOBO/Primary Examiner, Art Unit 3645                                                                                                                                                                                                        



ijl